Exhibit 10.1 CONFIDENTIAL SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “ Agreement ”) is entered into and effective simultaneously with the execution of this Agreement on this 11th day ofNovember 2016, by and between BIO-key International, Inc., a Delaware corporation (the “ Company ”) and Wong Kwok Fong (the “ Purchaser ”). R E C I T A L S: WHEREAS, subject to the terms and conditions of this Agreement and pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the “ Securities Act ”), Purchaser desires to purchase and the Company desires to sell securities on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises hereof and the agreements set forth herein below, the parties hereto hereby agree as follows: 1.
